FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                September 21, 2011
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                          FOR THE TENTH CIRCUIT


 RONALD KEITH BISHOP,

              Petitioner-Appellant,

 v.                                                     No. 10-6238
                                                (D.C. No. 5:08-CV-01358-HE)
 ERIC FRANKLIN, Warden,                                 (W.D. Okla.)

              Respondent-Appellee.


          ORDER DENYING CERTIFICATE OF APPEALABILITY


Before HARTZ, Circuit Judge, HOLLOWAY and PORFILIO, Senior Circuit
Judges.



      Ronald Keith Bishop, an Oklahoma state prisoner proceeding pro se, seeks

a certificate of appealability (COA) to appeal the district court’s denial of his

28 U.S.C. § 2254 petition for writ of habeas corpus. Bishop also requests

permission to proceed in forma pauperis (IFP) on appeal. Because we conclude

Bishop has failed to make “a substantial showing of the denial of a constitutional

right,” 28 U.S.C. § 2253(c)(2), we deny his request for a COA and dismiss the

appeal.

      Bishop was convicted by an Oklahoma state-court jury of robbery with a

dangerous weapon and aggravated attempt to elude a police officer, after two or
more previous convictions. Bishop was sentenced to consecutive imprisonment

terms of 55 years on the first count and 25 years on the second count. The

Oklahoma Court of Criminal Appeals (OCCA) affirmed Bishop’s convictions on

direct appeal. His petition for state post-conviction relief was denied and

affirmed by the OCCA. He then brought a § 2254 petition in federal district

court, asserting seven grounds for relief. A magistrate judge issued a report and

recommendation (R&R) to deny habeas relief and Bishop filed objections to the

R&R. After reviewing the magistrate judge’s analysis, the district court declined

to address Bishop’s objections because they raised new issues Bishop failed to

present to the magistrate judge. The court therefore entered judgment denying his

petition for habeas relief. The district court also denied his request for a COA.

Finally, the court denied Bishop’s request to proceed IFP on appeal, concluding

he had not demonstrated the existence of a reasoned, nonfrivolous argument on

the law and facts in support of the issues on appeal. Bishop now seeks a COA

from this court and leave to proceed IFP on appeal.

      In order to obtain a COA, Bishop must make “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). In deciding whether to

issue a COA, we limit our examination to “a threshold inquiry into the underlying

merit of [the petitioner’s] claims.” Miller-El v. Cockrell, 537 U.S. 322, 327

(2003). Our standard of review depends on whether the district court decided a

claim on the merits or dismissed a claim on procedural grounds. Slack v.

                                         -2-
McDaniel, 529 U.S. 473, 484-85 (2000). Where the district court rejects a

constitutional claim on the merits, the substantial showing of the denial of a

constitutional right required for issuance of a COA requires the petitioner to

“demonstrate that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” Id. at 484. Where the district

court denied habeas relief on procedural grounds, the petitioner must show that

jurists of reason would find it debatable whether 1) the district court’s procedural

ruling was correct; and 2) the petitioner states a valid claim for the denial of a

constitutional right. Id. at 484-85.

      Because Bishop is proceeding pro se, we liberally construe his application

for a COA. See Cummings v. Evans, 161 F.3d 610, 613 (10th Cir. 1998). He

purports to raise two claims on appeal, but both appear to address the same issue.

Bishop argues that his trial counsel was constitutionally ineffective for failing to

object to the admission, without corroborating evidence, of a police officer’s

testimony that Bishop had confessed to the robbery. See Opper v. United States,

348 U.S. 84, 92-93 (1954) (setting forth “the extent of the corroboration of

admissions necessary as a matter of law for a judgment of conviction”). Bishop

argues the district court erred in refusing to consider this contention and deeming

it waived because he raised it for the first time in his objections to the magistrate

judge’s R&R. Bishop maintains that he included this claim in his application for

state post-conviction relief and that the magistrate judge acknowledged the

                                          -3-
argument and addressed it in the R&R. We have reviewed the record on appeal

and agree with the district court that Bishop raised his Opper argument for the

first time in his objections to the R&R. Bishop fails to show that jurists of reason

would find the district court’s procedural ruling debatable.

      To the extent that Bishop’s application for a COA can be construed as

raising claims of error in the district court’s other determinations, we have

thoroughly reviewed the record, the magistrate judge’s R&R, and the district

court’s further analysis in its order denying Bishop’s petition for habeas relief,

and we agree with the district court’s adjudication of Bishop’s other claims. He

fails to demonstrate that reasonable jurists would find the district court’s

assessment of his claims debatable or wrong.

      We DENY a COA and DISMISS this matter. We further DENY Bishop’s

application to proceed IFP on appeal.


                                                     Entered for the Court



                                                     John C. Porfilio
                                                     Senior Circuit Judge




                                          -4-